941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Willie SMITH, Plaintiff-Appellant,v.John B. HATFIELD, Jr., Defendant-Appellee.
No. 91-7549.
United States Court of Appeals, Fourth Circuit.
Submitted May 2, 1991.Decided Aug. 21, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   Norwood Carlton Tilley, Jr., District Judge.  (CA-90-617)
James Willie Smith, Appellant Pro Se.
M.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James Willie Smith appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   Smith v. Hatfield, CA-90617 (M.D.N.C. Feb. 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To the extent that Smith seeks to attack his conviction, he must raise this matter in a 28 U.S.C. § 2254 petition once state remedies are exhausted